Citation Nr: 0814109	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  02-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel











INTRODUCTION

The veteran served on active duty from October 1989 to June 
1992.  

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

The veteran's claim was remanded by the Board of Veterans' 
Appeals (Board) in August 2004, November 2005 and January 
2007.  The notice and development ordered by the Board has 
been accomplished to the extent possible.  Stegall v. West, 
11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's spondylolisthesis produces slight 
limitation of motion.  

2.  The veteran's spondylolisthesis does not limit forward 
flexion to between 30 and 60 degrees or in combination limit 
range of motion of the thoracolumbar spine to 120 degrees.  

3.  The veteran's spondylolisthesis produces radicular pain 
into the lower extremities without evidence of any other 
organic changes such as muscular atrophy, sensory changes or 
lost reflexes.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, based 
on limitation of motion due to spondylolisthesis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 5289 (1999); 38 C.F.R. § 4.71a, 
Diagnostic Code 5239 (2007).  

2.  The criteria for a separate 20 percent rating for 
radicular pain, due to spondylolisthesis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Code 8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on January 30, 2008, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the appeal 
of Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008), which held that notice of requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
increased ratings claims and outlined the information which 
must be included in notices to veteran's filing a claim for 
increased rating.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letter sent to the 
veteran in August 2001 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In August 2004 the Board remanded the veteran's claim for an 
increased rating.  In August 2004 VA sent the veteran a 
letter outlining what was needed from the veteran, informing 
him his VA records had been requested, and that a VA 
examination would be scheduled to determine the severity of 
his low back disorder.  The Board noted in the remand that 
the criteria for rating disabilities of the spine had been 
amended and ordered that the veteran be provided with both 
the old and new criteria for rating his low back disorder.  
In July 2005 a supplemental statement of the case was issued 
to the veteran which set out both criteria.  In November 2005 
the Board again ordered the claim remanded on the basis that 
the VA examination conducted was inadequate for rating 
purposes.  The veteran was reexamined by VA in January 2006.  

During the rating period the veteran raised, and an October 
2002 rating decision adjudicated, the veteran's claims for 
non-service pension and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  In conjunction with those 
claims the veteran submitted evidence regarding the affects 
of his disability upon his employment.  The claims folder 
includes his records from the Social Security Administration, 
a statement from his last employer and the veteran's 
description to VA examiners how his low back pain his limited 
his functioning on the job.  

The veteran's VA records of treatment have been obtained.  
The veteran has not identified any other source of treatment 
for his service-connected low back disorder.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase in the 
July 2007 supplemental statement of the case.  

The Board has concluded the VA cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, 
another remand to have the RO take additional action under 
the new Act and implementing regulations would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  No further actions to 
assist the veteran in developing his claims are required.  VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  The Board concludes, therefore, that a 
decision on the merits at this time may be issued.    

Increased Rating

In January 1992 a Physical Evaluation Board Proceeding report 
included the following description of the veteran's 
disability:  Painful spondylolisthesis, grade II, 
Soldier's injuries occurred while operating a forklift in 
Saudi Arabia.  Soldier has no spasms and his range of lumbar 
motion is normal.  He has no evidence of sciatica or 
neurological dysfunctions.  X-rays reveal a grade II 
spondylolisthesis with bilateral pars intra-articular 
defects.  

Based on those findings a September 1992 rating decision 
granted service connection for grade II, spondylolisthesis 
and assigned a noncompensable rating.  

The next relevant record in the claims folder is a report of 
a February 2000 VA examination for rating purposes.  In 
February 2000, the veteran told the VA examiner he was not 
taking any medication for his back.  He reported that he 
periodically had a stabbing pain in his low back when he 
would sit or stand for an extended period of time.  The pain 
at time ran up his spine and at times into his right leg.  
Examination revealed that his gait was normal.  There was 
some flattening of the lumbar lordosis.  Forward flexion was 
to 90 degrees and backward extension was to 30 degrees.  
Lateral flexion produced pain at 30 degrees bilaterally.  
Rotation was to 30 degrees on both sides.  There was no 
neurologic deficit.  Residuals of injury to the lumbar spine 
was the diagnosis.  

February 2000 X-rays of the lumbar spine revealed 
spondylolysis with spondylolisthesis at L5-S1.  

Form SSA 831-C3 reveals the veteran was found disabled as of 
February 2001 due to a functional psychotic disorder, no 
secondary diagnoses were noted.  

The veteran was hospitalized for treatment of his non-service 
connected schizophrenia in June 2001.  A neurological 
evaluation was conducted during his hospitalization.  His 
gait was noted to be normal.  No motor, sensory or defect of 
the reflexes was reported.  

March 2001 VA treatment records reveal the veteran's mother 
was concerned because he had been fired from his job in 
February 2001.  She was concerned that his psychotic symptoms 
had been controlled but resulted in his "moving too 
slowly."  

June 2001 VA progress notes indicate the veteran denied 
having any joint pain, sensory or motor disturbances.  

On a Work History Report which he filled out in July 2001 for 
the Social Security Administration, (SSA), the veteran 
indicated that in his last job which he left in 2001, he had 
frequently lifted 25 pounds, walked for 6 hours, stood for 6 
hours, sat for 4 hours, climbed for one hour, knelt for 5 
hours, and crouched for 5 hours.  

A VA examination report of September 2001 reveals the veteran 
was not on any medication for his back, but reported having 
low back pain which at times radiated into his right buttock 
and leg.  The orthopedic evaluation revealed his gait was 
normal.  Curvature of the lumbar spine was normal.  Forward 
flexion was limited to 90 degrees due to pain.  Backward 
extension was limited to 30 degrees because of pain.  Lateral 
flexion and rotation were limited to 30 degrees, bilaterally, 
due to pain.  Knee and ankle jerks were intact and there were 
no neurologic deficits in the lower extremities.  Residuals 
of injury to the lumbar spine as described was the diagnosis.  

In October 2001, the veteran submitted a VA Form 21-8940 in 
conjunction with his claim for a total rating.  On the 
application he indicated he was last employed in February 
2001.  As to the service-connected disability which prevented 
him from securing or following a substantially gainful 
occupation he wrote "paranoid schizophrenia."  

The RO in an October 2001 rating decision granted an 
increased rating for spondylolisthesis to 10 percent.  

The RO received a VA Form 21-4192 from the veteran's last 
employer in March 2002.  His employer indicated he had last 
been employed in February 2001 and had been unable to 
function at work due to "heavy medication" (antipsychotic) 
because of physical (broken back).  

In July 2002, the veteran came to VA complaining of low back 
pain.  Examination revealed pain in the lower lumbosacral 
area, with no radiation, and normal range of motion.  X-rays 
of the lumbar spine were taken and compared with earlier 
films by the VA radiologist.  He compared the results and his 
impression was the veteran had stable lumbar spine with a 
grade I, spondylolisthesis at L5-S1.  

January 2003 VA outpatient records reveal the veteran 
complained of experiencing more pain in his lower back.  He 
was taking Naproxen and it helped.  The veteran had pain in 
the lumbar paraspinal muscles with full range of motion.  He 
had mild to moderate pain.  No neurological deficits were 
seen in his extremities.  The VA physician recommended 
discontinuing his Naproxen, taking Ibuprofen, and taking 
Flexeril as needed.  

In February 2003 the veteran reported his back hurt nearly 
all the time.  It hurt to lift, stand or sit for a long time.  
His pain radiated down both legs, the right greater than the 
left to the area of his heels.  He requested stronger 
medication.  

November 2003 VA records include a report of a Magnetic 
Resonance Imaging (MRI) of the lumbar spine.  A clinical 
history of lower back pain with radiculopathy was noted.  The 
diagnostic impression was that the veteran had grade I 
anterior spondylolisthesis of L5 on S1 with bilateral 
spondylolysis, causing a moderate to severe bilateral neural 
foraminal narrowing.  There was a small central disc 
protrusion at L3-4 and mild spondylosis in the rest of the 
lumbar spine, especially at facet joint.  No canal stenosis 
was seen.  

In December 2003 the veteran reported having daily episodic 
low back pain.  It was relieved by sitting or lying down, 
popping his back or moving his legs.  It hurt if he walked 
longer than a block or sat for too long.  He had had 
bilateral numbness of both lower extremities for two to three 
years.  The shooting pain had started in February 2001.  It 
was also noted the veteran had poorly controlled diabetes.  

A VA physician was asked to evaluate the veteran for possible 
lumbar spine diagnosis related to any injury sustained while 
in service.  His October 2004 report of that examination 
notes the veteran described a pinching pain in the low back 
that radiated into his right leg with burning pain down the 
right leg to the foot.  He could not stay in one position for 
too long because that began to hurt.  He was only able to 
walk three or four blocks before stopping.  He had some 
radiation down the left leg.  After a long day or after 
repetitive activity he began to have more pain in the low 
back.  Physical examination revealed the veteran had forward 
flexion all the way past 90 degrees.  He could touch his toes 
without difficulty.  He could extend to 20 degrees.  His side 
to side bending was pain free.  He did have some tenderness 
on the left side at L4-5 and also at L5-S1 on the right side.  
He was minimally tender on the left and more tender on the 
right.  He had 5/5 muscle strength in both lower extremities.  
Sensation was intact.  He had no discrepancies in his knee or 
ankle reflexes.  No spasm was found on examination.  

October 2004 VA X-rays revealed a mild levoscoliosis, 
moderate to severe degenerative disc disease at L5-S1, and 
grade I to II spondylolisthesis with probable bilateral 
spondylolysis at L5-S1.  

In December 2005 the veteran requested a cane to increase his 
safety and decrease his pain with ambulation.  A cane was 
issued and the veteran ambulated forty feet and back and the 
cane was adjusted for fit.  

A January 2006 VA examination revealed some tenderness over 
the lumbar area.  No paraspinous muscle spasm was detected.  
Forward flexion was limited by pain to 20 degrees.  Backward 
extension was limited by pain to 20 degrees.  Lateral flexion 
was limited by pain to 10 degrees, bilaterally.  Rotation was 
limited by pain to 15 degrees, bilaterally.  With repetition 
there was no additional loss of range of motion due to pain, 
fatigue, weakness or incoordination.  

In the opinion of the VA physician the veteran did not put up 
maximum effort on his range of motion exercises on the 
January 2006 examination.  

After reviewing the report of the January 2006 VA examination 
the RO requested that the VA physician who examined the 
veteran in January 2006 estimate a valid range of motion and 
indicate whether the prior examination results of October 
2004 were more indicative of the level of the veteran's 
functional impairment.  

In March 2006 the VA physician wrote as follows:

I have reviewed my previous examination 
of 1/12/06 and I have also reviewed Dr. 
[W.]'s examination of 10/1/04.  When I 
examined the patient on 1/12/06, it was 
noted that his range of motion had 
markedly diminished from his prior exam 
of 10/1/04.  At the time I examined the 
patient, however, I did not feel that he 
was putting out maximum effort.  It would 
strictly a guess [sic] or conjecture to 
estimate a valid range of motion.  In my 
opinion, his prior exam of 10/1/04 would 
be more indicative of his true functional 
impairment.  That being said, it would 
strictly be a guess to estimate any 
additional loss of range of motion due to 
pain, weakness, fatigability and it would 
be strictly conjecture and I do not think 
the estimate would be valid.  

The veteran responded in March 2006.  He contends he applied 
himself 100 percent.  

In considering whether a higher rating than 10 percent should 
be assigned for the veteran's service-connected 
spondylolisthesis, the Board reviewed the medical evidence to 
determine the appropriate diagnostic for evaluating his low 
back disorder.  In Smith v. Derwinski, 1 Vet. App. 235 
(1991), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") noted that 
spondylolisthesis is defined as "forward displacement of one 
vertebra over another, usually of the fifth lumbar over the 
body of the sacrum, or of the fourth lumbar over the fifth, 
usually due to a developmental defect in the pars 
interarticularis."  Dorland's Illustrated Medical Dictionary 
1567 (27th ed. 1988).  In this instance the physician's in 
service determined the veteran's spondylolisthesis was the 
result of trauma sustained in service.  For that reason the 
Board finds that the criteria for rating traumatic arthritis 
are applicable.  During the rating period the criteria for 
evaluating disabilities of the spine were amended.  That 
amendment added a specific Diagnostic Code for rating 
spondylolisthesis.  For that reason the applicable Diagnostic 
Code prior to the amendments is that for rating arthritis, 
and after the amendment the Diagnostic Code of rating 
spondylolisthesis.  

Prior to September 26, 2003, traumatic arthritis was rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (1999).  Disability due to arthritis was 
rated based on limitation of motion of the joint.  

Slight limitation of motion of the lumbar spine was to be 
rated 10 percent disabling; moderate limitation of motion of 
the lumbar spine was to be rated 20 percent disabling; and 
severe limitation of motion of the lumbar spine was to be 
rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

On or after September 26, 2003, a specific rating code for 
spondylolisthesis was provided at 38 C.F.R. § 4.71a, 
Diagnostic Code 5239 which was rated under the General 
Formula for Diseases and Injuries of the Spine.  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When a provision of VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, a determination must be made as to which regulation 
is more favorable to the claimant.  If the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g)(West 
2002), which provides that VA may award an increased rating 
based on a change in the law retroactive to, but no earlier 
than, the effective date of the change.  VAOPGCPREC 3-2000

The first question to consider is whether there is evidence 
demonstrating the veteran had moderate limitation of motion 
of the lumbar spine which is required for assigning a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  In February 2000 the veteran demonstrated 90 degrees 
of forward flexion, 30 degrees of extension and 30 degrees of 
lateral flexion and rotation.  In essence normal range of 
motion of the lumbar spine.  The veteran reported periodic 
stabbing pain after sitting or standing.  September 2001 
range of motion of the lumbar spine was again normal.  
January 2003 VA records again noted full range of motion.  
There was mild to moderate pain.  October 2004 records again 
revealed full flexion but some limitation in extension to 20 
degrees.  The veteran was able to touch his toes and side to 
side bending was painful free.  As to the range of motion 
demonstrated on the January 2006, the Board found it of 
little probative value.  The VA physician who had an 
opportunity to observe the veteran, reviewed his medical 
records including the recent X-ray and MRI, stated that in 
his opinion the October 2004 results of range of motion 
testing were more representative of the veteran's impairment.  
The Board accepts his opinion as a medical professional.  The 
large discrepancy between the range of motion demonstrated in 
October 2004 and that demonstrated in January 2006 without 
evidence of any event or increased pathology supports the 
opinion of the VA physician that the range of motion in 
October 2004 is of greater probative value.  The Board has 
concluded the evidence does not demonstrate the veteran has 
moderate limitation of motion due to pain or with flare ups.  

In addition, the range of motion demonstrated in December 
2003 exceeds that required for a higher rating to 20 percent 
under the General Formula for Rating Diseases and Injuries to 
the Spine.  38 C.F.R. § 4.71a (effective after September 26, 
2006).  In December 2003 the veteran demonstrated 90 degrees 
of forward flexion which exceeds that range of motion from 30 
to 60 degrees of the thoracolumbar spine required for a 
higher rating.  Although the December 2003 report did not 
include a report of all the ranges of motion in degrees those 
reported forward flexion and extension alone in sum are 110 
degrees.  The range of motion figures reported in January 
2006 are not indicative of the functional impairment of the 
lumbar spine as explained above.  The examination reports 
also consistently noted the veteran's gait was normal.  The 
evidence does not demonstrate either guarding or scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Under both the new and old regulations a separate rating for 
neurological symptoms may be assigned.  A review of the 
medical evidence indicates the veteran has increasingly 
experienced pain into his lower extremities.  While it does 
not appear to have limited his range of motion it is becoming 
more frequent and severe.  In Bierman v. Brown, 6 Vet. App. 
125 (1994), it was noted that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative or 
overlapping) could be rated separately.  Separate 
disabilities arising from a single disease entity are to be 
rated separately.  38 C.F.R. § 4.25; Esteban v. Brown, 6 Vet. 
App. 259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).
The MRI taken in November 2003 clearly indicates the veteran 
has developed moderate to severe neural foraminal narrowing 
due to his spondylolisthesis.  The clinical diagnosis which 
was the basis for ordering an MRI was listed as "lower back 
pain with radiculopathy."  The radicular symptoms which 
cause pain in the lower extremities or not duplicative of the 
lower back pain as they involve a different anatomical area.  
The new regulations also provide that any associated 
objective neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Formula For Diseases and Injuries of the 
Spine, Note (1).  Thus, the Board must consider the 
assignment of an evaluation based on impairment of peripheral 
nerves in addition to the rating for limitation of motion.  

The symptoms documented in the record are consistent with 
neuritis.  In Suttman v. Brown, 5 Vet. App. 127, 131 (1993) 
the Court reported the definition of neuritis.  "Neuritis" is 
"inflammation of a nerve".  Dorland's Illustrated Medical 
Dictionary 1127 (27th ed. 1988).  The regulations provide 
that neuritis, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided to injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  

Incomplete paralysis of the sciatic nerve is rated as 60 
percent disabling when severe, with marked muscular atrophy.  
Moderately severe incomplete paralysis is rated as 40 percent 
disabling.  Moderate incomplete paralysis is rated as 20 
percent disabling.  Mild incomplete paralysis is rated as 10 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(1999)&(2007).  

A review of the evidence reveals no other organic symptoms 
than radicular pain.  Pain into the right leg is first 
documented in February 2000 VA records.  During the veteran's 
hospitalization in June 2001 no motor, sensory or defect of 
his reflexes was found.  September 2001 records again noted 
pain which radiated into the right buttock and then the leg.  
His knee and ankle jerks were intact and no neurological 
deficits in the lower extremities were noted.  July 2002 
records noted no radiation.  Beginning in February 2003 the 
veteran reported his back hurt all the time.  It radiated 
down both legs.  In December 2003 the veteran reported daily 
episodic pain.  He also reported bilateral numbness of his 
lower extremities which had been going on for two to three 
years.  In October 2004, the veteran reported pain that 
radiated down his right leg with burning down to the right 
leg to the foot.  He also has radiation down his left leg.  
His muscle strength in his lower extremities was 5/5.  

Based on those findings there is evidence of moderate 
impairment of the sciatic nerve.  In the absence of any 
evidence of objective findings such as loss of reflexes, 
atrophy of muscle, loss of strength, or documentation of 
sensory disturbances, moderately severe impairment is not 
shown.  The Board noted on one occasion the veteran reported 
numbness, but during his VA diabetic examinations no sensory 
impairment was found.  

The evidence supports the grant of a separate 20 percent 
rating, based on moderate impairment of the sciatic nerve.  
38 C.F.R. § 4.123, 4.124a, Diagnostic Code 8520 (2007).  

ORDER

An increased rating, in excess of 10 percent, for 
spondylolisthesis based on limitation of motion is denied.  

A separate 20 percent rating for impairment of the sciatic 
nerve, is granted subject to regulations governing the award 
of monetary benefits.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


